Title: From George Washington to Samuel Phillips, Jr., 10 August 1783
From: Washington, George
To: Phillips, Samuel, Jr.


                        
                            
                            Gentlemen
                            Headquarters Newburgh 10th August 1783
                        
                        The Address of so respectable a Body as the Senate and House of representatives of the Commonwealth of
                            Massachusets, congratulating me on so auspicious an event as the return of Peace cannot fail to affect me with the highest
                            pleasure and gratification.
                        Be assured Gentlemen, that through the many and complicated vicissitudes of an arduous conflict, I have ever
                            turned my Eye, with a fixed confidence, on that superintending Providence which governs all events, and the lively
                            gratitude I now feel, at the happy termination of our Contest is beyond my expression.
                        If, depending on the guidance of the same alwise Providence I have performed my part in this great revolution
                            to the acceptance of my fellow Citizens, It is a source of high satisfaction to me, and forms an additional motive of
                            Praise to that infinite Wisdom which directs the minds of Men. this consideration will attend me in the shade of
                            retirements and furnish one of the most pleasing themes of my Meditation.
                        So great a revolution as this Country now experiences doubtless ranks high in the Scale of human Events and
                            in the Eye of Omnipotence is introductive to some noble scenes of future Grandeur to this happy fated Continent—May the
                            States have Wisdom to discern their true Interests at this important period!
                        Impressed with sentiments of gratitude for your benevolent Expressions for my personal happiness and
                            prosperity, I can make you no better return, than to pray, that Heaven from the Stores of its munificence, may shower its
                            choicest blessings on you, Gentlemen, and on the People of the Commonwealth of Massachusets; and to intreat that our
                            liberties now so happily established, may be continued in perfect security to the latest posterity. With sentiments of
                            high veneration and respect I have the honor to be Gentlemen Your most Obedient and most humble servant
                        
                            Go: Washington
                        
                    